DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: Regarding claim 2, lines 1-2, the following claim limitations of “…wherein the plurality of transistors of the light sensing pixel comprise …” should be corrected to “…wherein the plurality of transistors of the light emitting pixel comprise …”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Regarding claim 5, lines 1-2, the following claim limitations of “…wherein the plurality of transistors of the light sensing pixel further comprise …” should be corrected to “…wherein the plurality of transistors of the light emitting pixel further comprise …”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Regarding claim 6, line 1-2, the following claim limitations of “…wherein a first electrode of a light emitting element…” should be corrected to “…wherein the first electrode of the light emitting element…”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Regarding claim 13, line 1-2, the following claim limitations of “…wherein a first electrode of a light emitting element…” should be corrected to “…wherein the first electrode of the light emitting element…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 -7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2022/0012453) in view of Gao et al. (2020/0194610).

Regarding claim 1, Choi teaches a display panel, comprising: a light emitting pixel (200; Fig 2) comprising a light emitting element (OLED; Fig 2) including a first electrode and a second electrode (Fig 2), and a plurality of transistors (Fig 2); and a light sensing pixel (200; Fig 2) comprising a photo sensor (PD; Fig 2) including a first electrode and a second electrode (Fig 2), and a plurality of transistors (Fig 2), wherein one of the plurality of transistors (M3; Fig 2) of the light emitting pixel is electrically connected to a scan line (Scan(n); Fig 2).
Choi fails to teach wherein the second electrode of the light emitting element and the second electrode of the photo sensor have an integral shape; as claimed.
Gao teaches a light emitting device comprising: a light emitting element (1; Fig 1B) and a photo sensor (2; Fig 1B); wherein second electrode of the light emitting element and second electrode of the photo sensor have an integral shape (para [0038] FIG. 1B illustrates an equivalent circuit for the LET shown in FIG. 1A in operation. As seen, LED 1 and LDD 2 of the LET share a common cathode) (Note: claimed term “integral shape” is interpreted in light of specification and as shown in Fig 13 wherein E2 of OPD and E2 of LD are shared.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Choi with the circuit arrangement as taught by Gao, because this will provide device which has a simplified structure wherein the light emitting element and photo sensor have a shared electrode structure, thus reducing the cost of the circuit. 

Regarding claim 2, Choi teaches the display panel of claim 1, wherein the plurality of transistors of the light sensing pixel comprise: a first transistor (M4; Fig 2) including a first electrode, a second electrode and a gate electrode (Fig 2); a second transistor (M3; Fig 2) including a first electrode connected to the first electrode of the first transistor, a second electrode connected to a data line (Data; Fig 2) and a gate electrode connected to a first scan line (Scan(n); Fig 2); and a third transistor (M2; Fig 2) including a first electrode connected to the second electrode of the first transistor, a second electrode connected to the gate electrode of the first transistor and a gate electrode connected to the first scan line (Scan(n); Fig 2).

Regarding claim 3, Choi teaches the display panel of claim 2, wherein the plurality of transistors of the light sensing pixel comprise a reset transistor (M7; Fig 2) including a first electrode, a second electrode and a gate electrode connected to the first scan line (Fig 2) (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 2 shows such claimed elements are “connected”).

Regarding claim 4, Choi teaches the display panel of claim 3, wherein the plurality of transistors of the light sensing pixel further comprise: an amplifying transistor (M8; Fig 2) including a first electrode connected to a first driving voltage line (VDD; Fig 2), a second electrode and a gate electrode connected to the second electrode of the reset transistor (Fig 2); and an output transistor (M10; Fig 2) including a first electrode connected to the second electrode of the amplifying transistor, and a second electrode connected to a fingerprint sensing line (OUT; Fig 2) and a gate electrode connected to a second scan line (Fig 2). (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 2 shows such claimed elements are “connected”).

Regarding claim 5, Choi teaches the display panel of claim 4, wherein the plurality of transistors of the light sensing pixel further comprise a fourth transistor (M1; Fig 2) including a first electrode connected to the gate electrode of the first transistor, a second electrode configured to receive an initialization voltage (Initial; Fig 2) and a gate electrode connected to the second scan line (Fig 2). (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 2 shows such claimed elements are “connected”).

Regarding claim 6, Choi teaches the display panel of claim 1, wherein a first electrode of a light emitting element and the first electrode of the photo sensor are connected a second driving voltage line (VDD; Fig 2) (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 1 shows such claimed elements are “connected”).

Regarding claim 7, Choi teaches the display panel of claim 1, wherein the light emitting element comprises an organic light emitting diode (para [0018] The subpixel circuitry 102 may further include one or more electrodes of an organic light emitting diode (OLED) 104).
Choi fails to teach the photo sensor comprises an organic photodiode; as claimed.
Examiner takes official notice that it is well known in the art to utilize organic photodiode (Evidential support for such can be found in prior art Reynolds (2020/0192522) – para [0023] ).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Reynolds with organic photodiode in order to yield predictable results.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2022/0012453) in view of Reynolds (2020/0192522) and Gao et al. (2020/0194610).

Regarding claim 8, Choi teaches a display device, comprising: a display panel (para [0008]) comprising a plurality of light emitting pixels (para [0008] The inventors of the present invention have recognized that there is a problem in making the fingerprint sensing circuit to have a resolution of 500 PPI or higher due to the area occupied by the pixel circuit of the image display device) and a plurality of light sensing pixels (200; Fig 2; para [0007]]); wherein each of the plurality of light emitting pixels comprises a light emitting element (OLED; Fig 2) including a first electrode and a second electrode (Fig 2), and wherein each of the plurality of light sensing pixels comprises a photo sensor (PD; Fig 2) including a first electrode and a second electrode (Fig 2).
Choi fails to teach a fingerprint readout circuit which controls the display panel and receives a fingerprint sensing signal through a fingerprint sensing line from the light sensing pixels; wherein the second electrode of the light emitting element and the second electrode of the photo sensor have an integral shape; as claimed.
Reynolds teaches a display device, comprising: a display panel (para [0008]) comprising a plurality of light emitting pixels (102; Fig 1; Fig 2A; para [0026] FIG. 2 illustrates a display device 200 comprising an integrated fingerprint sensing device, according to one or more embodiments. As illustrated in the embodiment of FIG. 2, the display device 200 includes a display driver 205, selection circuitry 262 and selection circuitry 270, gate lines 240a-240c, select lines 230a-230c and 250a-250c, source lines 210a-210c, bias electrodes 220a-220e, monitor lines 260a-260d, and subpixels 280a-280l. Further, each of the subpixels 280 includes subpixel circuitry 202 having a corresponding OLED 204 and photodiode circuitry 203 having a corresponding photodiode 206. The subpixels 280 may be configured similar to that of the subpixel 100 as described in relation to FIG. 1) and a plurality of light sensing pixels (103; Fig 1; Fig 2A; para [0026]); and a fingerprint readout circuit (205; Fig 2A) which controls the display panel (para [0035] The display driver circuitry 208 may be configured to drive display subpixel update signals onto the subpixels 280 via the source lines 210. ) and receives a fingerprint sensing signal through a fingerprint sensing line from the light sensing pixels (para [0033] The selection circuitry 270 may be further configured to drive photodiode select and deselect signals onto the photodiode circuitries 203 via select lines 250. Par [0041] The measurement circuitry 207 may be configured to receive current signals from the subpixel circuitry 202 and/or accumulated charge on the photodiodes 206 via the monitor lines 260).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Choi with the teachings of Reynolds, because this will provide device having a combined circuit which can perform the function of display driving and fingerprint sensing, thus reducing the cost of the device.

Choi and Reynolds fails to teach wherein the second electrode of the light emitting element and the second electrode of the photo sensor have an integral shape; as claimed.

Gao teaches a light emitting device comprising: a light emitting element (1; Fig 1B) and a photo sensor (2; Fig 1B); wherein second electrode of the light emitting element and second electrode of the photo sensor have an integral shape (para [0038] FIG. 1B illustrates an equivalent circuit for the LET shown in FIG. 1A in operation. As seen, LED 1 and LDD 2 of the LET share a common cathode) (Note: claimed term “integral shape” is interpreted in light of specification and as shown in Fig 13 wherein E2 of OPD and E2 of LD are shared.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Choi and Reynolds with the circuit arrangement as taught by Gao, because this will provide device which has a simplified structure wherein the light emitting element and photo sensor have a shared electrode structure, thus reducing the cost of the circuit. 

Regarding claim 9, Choi teaches the display device of claim 8, wherein each of the plurality of transistors of the light emitting pixels further comprises: a first transistor (M4; Fig 2) including a first electrode, a second electrode and a gate electrode (Fig 2); a second transistor (M3; Fig 2) including a first electrode connected to the first electrode of the first transistor, a second electrode connected to a data line (Data; Fig 2) and a gate electrode connected to a first scan line (Scan(n); Fig 2); and a third transistor (M2; Fig 2) including a first electrode connected to the second electrode of the first transistor, a second electrode connected to the gate electrode of the first transistor and a gate electrode connected to the first scan line (Scan(n); Fig 2).

Regarding claim 10, Choi teaches the display device of claim 9, wherein each of the plurality of light sensing pixels further comprise a reset transistor (M7; Fig 2) including a first electrode, a second electrode and a gate electrode connected to the first scan line (Fig 2) (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 2 shows such claimed elements are “connected”).

Regarding claim 11, Choi teaches the display device of claim 10, wherein each of the plurality of light sensing pixels further comprises: an amplifying transistor (M8; Fig 2) including a first electrode connected to a first driving voltage line (VDD; Fig 2), a second electrode and a gate electrode connected to the second electrode of the reset transistor (Fig 2); and an output transistor (M10; Fig 2) including a first electrode connected to the second electrode of the amplifying transistor, and a second electrode connected to a fingerprint sensing line (OUT; Fig 2) and a gate electrode connected to a second scan line (Fig 2). (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 2 shows such claimed elements are “connected”).

Regarding claim 12, Choi teaches the display device of claim 11, wherein each of the plurality of light emitting pixels further comprises a fourth transistor (M1; Fig 2) including a first electrode connected to the gate electrode of the first transistor, a second electrode configured to receive an initialization voltage (Initial; Fig 2) and a gate electrode connected to the second scan line (Fig 2). (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 2 shows such claimed elements are “connected”).

Regarding claim 13, Reynolds teaches the display device of claim 8, wherein a first electrode of a light emitting element and the first electrode of the photo sensor are connected a second driving voltage line (ELVDD; Fig 1) (Note: claims as presented recites “connected” which under BRI can be interpreted as direct or indirect type of connection. Prior art as reflected in Fig 1 shows such “connected”).

Regarding claim 14, Reynolds teaches the display device of claim 8, wherein the light emitting element comprises an organic light emitting diode (para [0018] The subpixel circuitry 102 may further include one or more electrodes of an organic light emitting diode (OLED) 104) and the photo sensor comprises an organic photodiode (para [0023] In one embodiment the photodiode 106 may comprise an a-Si (amorphous Silicon) photodiode, an organic photodiode,).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2022/0012453) in view of Reynolds (2020/0192522) and Gao et al. (2020/0194610) as applied to claim 8 above, and further in view of Kim et al. (2018/0060641).

Regarding claim 15, Choi, Reynolds and Gao teaches the display device as explained for claim 8 above.
Choi, Reynolds and Gao fails to teach, wherein the plurality of light emitting pixels comprises a first color light emitting pixel, a second color light emitting pixel, and a third color light emitting pixel; as claimed.
Kim teaches a display device comprising plurality of light emitting pixels (PXL; Fig 1) comprises a first color light emitting pixel, a second color light emitting pixel, and a third color light emitting pixel (para [0048] Each of the plurality of pixels PXL may be an electroluminescent component, such as an organic light emitting element including an organic layer; however, exemplary embodiments are not limited thereto or thereby. For example, the plurality of pixels PXL may be implemented in various forms including a liquid crystal element, an electrophoretic element, an electrowetting element, and the like. The plurality of pixels PXL are provided in the display area DA of the base substrate 101, and each pixel PXL may be provided in plural numbers (e.g., may include sub-pixels) as a minimum unit for displaying an image. The pixel PXL may include an organic light emitting element that emits white light and/or colored light. The pixel PXL may emit light of any one color among red, green, blue, and white; however, exemplary embodiments are not limited thereto or thereby. For instance, a pixel PXL may emit light of a color, such as cyan, magenta, yellow, etc. The pixel PXL may include a thin film transistor (not shown) connected to a line, such as the data line, the scan line (not shown), etc., and an organic light emitting element (not shown) connected to the thin film transistor (not shown).).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Choi, Reynolds and Gao with the teachings of Kim, because this will provide device with colored display and also providing fingerprint sensing in the display region thus improving device functionality.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (2022/0012453) in view of Reynolds (2020/0192522) and Gao et al. (2020/0194610) as applied to claim 8 above, and further in view of Kim et al. (2018/0060641) as applied to claim 15 above, and further in view of Chang et al. (2021/0319197).

Regarding claim 16, Choi, Reynolds, Gao and Kim teaches the display device as explained for claim 8 above.
Choi, Reynolds, Gao and Kim fails to teach wherein the first color light emitting pixel, at least one of the plurality of light sensing pixels, the second color light emitting pixel, and at least one of the plurality of light sensing pixels are sequentially arranged in a second direction crossing a first direction in a first row, and at least one of the plurality of light sensing pixels and the third color light emitting pixel are sequentially arranged in the second direction in a second row adjacent to the first row; as claimed.
Chang teaches a display device comprising plurality of light emitting pixels comprises a first color light emitting pixel (R; Fig 4B), a second color light emitting pixel (G; Fig 4B), and a third color light emitting pixel (B; Fig 4B); wherein the first color light emitting pixel (R; Fig 4B), at least one of the plurality of light sensing pixels (220; Fig 4B), the second color light emitting pixel (G; Fig 4B), and at least one of the plurality of light sensing pixels (210; Fig 4B) are sequentially arranged in a second direction (horizontal direction in Fig 4B) crossing a first direction in a first row (Fig 4B), and at least one of the plurality of light sensing pixels (210; Fig 4B) and the third color light emitting pixel (B; Fig 4B) are sequentially arranged in the second direction in a second row adjacent to the first row (Fig 4B).

    PNG
    media_image1.png
    545
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Choi, Reynolds, Gao and Kim with the teachings of Chang, because this will provide device with higher density of light sensing pixels thus improving the sensing capability of the device while also providing display capability.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (2020/0192522) in view of Gao et al. (2020/0194610) and Koga (2017/0019618).

Regarding claim 17, Reynolds teaches a display device, comprising: a base layer (292; Fig 2B); light emission electronic devices disposed on the base layer (Fig 2B; para [0026]  Further, each of the subpixels 280 includes subpixel circuitry 202 having a corresponding OLED 204 and photodiode circuitry 203 having a corresponding photodiode 206. Para [0054]); light sensing electronic devices disposed on the base layer (206; Fig 2B); an light emitting element (104; Fig 1) comprising a first electrode electrically connected to at least one of the light emission electronic devices (Fig 1; Fig 2A; Fig 2B), a second electrode, and a light emitting layer disposed between the first electrode and the second electrode (para [0018] A cathode electrode may be disposed opposing the anode electrode such that organic material may be positioned between the anode electrode and cathode electrode, forming the OLED 104); and an photo sensor (106; Fig 1) comprising a first electrode electrically connected to at least one of the light sensing electronic devices (Fig 2A), a second electrode (Fig 1; Fig 2A).

Reynolds fails to explicitly teaches a photoelectric conversion layer disposed between the first electrode and the second electrode; wherein the second electrode of the light emitting element and the second electrode of the photo sensor have an integral shape; as claimed.
Gao teaches a light emitting device comprising: a light emitting element (1; Fig 1B) and a photo sensor (2; Fig 1B); wherein second electrode of the light emitting element and second electrode of the photo sensor have an integral shape (para [0038] FIG. 1B illustrates an equivalent circuit for the LET shown in FIG. 1A in operation. As seen, LED 1 and LDD 2 of the LET share a common cathode) (Note: claimed term “integral shape” is interpreted in light of specification and as shown in Fig 13 wherein E2 of OPD and E2 of LD are shared.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Reynolds with the circuit arrangement as taught by Gao, because this will provide device which has a simplified structure wherein the light emitting element and photo sensor have a shared electrode structure, thus reducing the cost of the circuit. 

Reynolds and Gao fails to explicitly teaches a photoelectric conversion layer disposed between the first electrode and the second electrode; as claimed.
Koga teaches a solid-state imaging device comprising a photo sensor (11; Fig 1) comprising a photoelectric conversion layer (28; Fig 2) disposed between a first electrode (29A; Fig 2) and a second electrode (29B; Fig 2; para [0077]).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Reynolds and Gao with the teachings of Koga, because this it is well known in the art for having photo diode having such arrangement in order to yield predictable results of providing light sensing. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (2020/0192522) in view of Gao et al. (2020/0194610) and Koga (2017/0019618) as applied to claim 17 above, and further in view of Kim et al. (2018/0060641).

Regarding claim 18, Reynolds, Gao and Koga teaches the display device as explained for claim 17 above.
Reynolds, Gao and Koga fails to teach wherein the base layer comprises a display area and a non-display area adjacent to the display area, and the light emitting element and the photo sensor are disposed above the base layer in the display area; as claimed.
Kim teaches a display device comprising a base layer (101; Fig 4; Fig 16); wherein the base layer comprises a display area and a non-display area adjacent to the display area (para [0045] The display panel 100 includes a base substrate 101 and the display elements 103 provided on the base substrate 101. The base substrate 101 may include a display area DA in is which an image is displayed and a non-display area NDA disposed outside the display area DA. For instance, the non-display area NDA may surround at least one edge of the display area DA.), and the light emitting element and the photo sensor are disposed above the base layer in the display area (Fig 9; para [0054] The photo sensor array 300 may be disposed in the display area DA of each of the window 200 and the display panel 100. In this manner, the fingerprint contact area FCA may be disposed in the display area DA adjacent to the photo sensor array 300 of the window 200.)
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Reynolds, Gao and Koga with the teachings of Kim, because such arrangement will provided added benefit of fingerprint sensing functionality in the display area, thus improving device functionality.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of instant application 17/504,979
Claims of US. Patent# 11,158,258
17. A display device, comprising: a base layer; light emission electronic devices disposed on the base layer; light sensing electronic devices disposed on the base layer; an light emitting element comprising a first electrode electrically connected to at least one of the light emission electronic devices, a second electrode, and a light emitting layer disposed between the first electrode and the second electrode; and an photo sensor comprising a first electrode electrically connected to at least one of the light sensing electronic devices, a second electrode, and a photoelectric conversion layer disposed between the first electrode and the second electrode, wherein the second electrode of the light emitting element and the second electrode of the photo sensor have an integral shape.
17. A display device, comprising: a base layer; light emission electronic devices disposed on the base layer; light sensing electronic devices disposed on the base layer; an organic light emitting diode comprising an anode electrically connected to the light emission electronic devices, a cathode, and a light emitting layer disposed between the anode and the cathode; and an organic photodiode comprising a first electrode electrically connected to the light sensing electronic devices, a second electrode, and a photoelectric conversion layer disposed between the first electrode and the second electrode, wherein the second electrode of the organic photodiode and the cathode of the organic light emitting diode are included in the same layer.
18. The display device of claim 17, wherein the base layer comprises a display area and a non-display area adjacent to the display area, and the light emitting element and the photo sensor are disposed above the base layer in the display area.
18. The display device of claim 17, wherein the base layer comprises a display area and a non-display area adjacent to the display area, and the organic light emitting diode and the organic photodiode are disposed above the base layer in the display area.
19. The display device of claim 17, wherein at least one of the light emission electronic devices is configured to control the light emitting element to emit light in response to a first scan signal, 


and at least one of the light sensing electronic devices stores a charge generated by the photo sensor in a charge storage node, at least one of the light sensing electronic devices resets the charge storage node in response to the first scan signal.
19. The display device of claim 17, wherein at least one of the light emission electronic devices is configured to control the organic light emitting diode to emit light in response to a first scan signal, 
a second scan signal, and a light emission control signal, 
and at least one of the light sensing electronic devices stores a charge generated by the organic photodiode in a charge storage node, outputs a fingerprint sensing signal, to a fingerprint sensing line, when the second scan signal is at an active level, and resets the charge storage node when the first scan signal is at an active level, wherein the fingerprint sensing signal corresponds to the charge stored in the charge storage node.
20. The display device of claim 19, wherein the at least one light sensing electronic device comprises: a reset transistor including a first electrode, a second electrode connected to the charge storage node and a gate electrode configured to receive the first scan signal; an amplifying transistor including a first electrode connected to a first driving voltage line, a second electrode and a gate electrode connected to the charge storage node; and an output transistor including a first electrode connected to the second electrode of the amplifying transistor, and a second electrode connected to a fingerprint sensing line and a gate electrode configured to receive a second scan signal.
20. The display device of claim 19, wherein the at least one light sensing electronic device comprises: a reset transistor comprising a gate electrode configured to receive the first scan signal, a first electrode configured to receive the second scan signal, and a second electrode connected to the charge storage node; an amplifying transistor comprising a gate electrode connected to the charge storage node, a first electrode configured to receive a second driving voltage, and a second electrode; and an output transistor comprising a gate electrode configured to receive the second scan signal, a first electrode connected to the second electrode of the amplifying transistor, and a second electrode connected to the fingerprint sensing line, wherein the first electrode of the organic photodiode is connected to the charge storage node.


Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 11,158,258 in view of Gao et al. (2020/0194610). Regarding claim 17 of instant application is similar in scope to claim 17 of US. Patent # 11,158,258, as shown in the claim comparison table above, except for the following claim limitations of wherein the second electrode of the light emitting element and the second electrode of the photo sensor have an integral shape; as claimed. Gao teaches a light emitting device comprising: a light emitting element (1; Fig 1B) and a photo sensor (2; Fig 1B); wherein second electrode of the light emitting element and second electrode of the photo sensor have an integral shape (para [0038] FIG. 1B illustrates an equivalent circuit for the LET shown in FIG. 1A in operation. As seen, LED 1 and LDD 2 of the LET share a common cathode) (Note: claimed term “integral shape” is interpreted in light of specification and as shown in Fig 13 wherein E2 of OPD and E2 of LD are shared.). It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of US. Patent # 11,158,258 with the circuit arrangement as taught by Gao, because this will provide device which has a simplified structure wherein the light emitting element and photo sensor have a shared electrode structure, thus reducing the cost of the circuit. Regarding claim 18, of instant application is similar in scope to claim 18 of US. Patent# 11,158,258, as shown in the claim comparison table above. Regarding claim 19, of instant application is similar in scope to claim 19 of US. Patent# 11,158,258, as shown in the claim comparison table above. Regarding claim 20, of instant application is similar in scope to claim 20 of US. Patent# 11,158,258, as shown in the claim comparison table above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623